DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godwin (US 3,780,454).

Regarding claims 2 and 12, Godwin discloses that the back portion has a thickness profile that causes the back portion to bulge outwards from the concave receptacle (as seen in Fig. 4, the back portion has a curvature such that it bulges outward from the concave receptacle).
Regarding claims 3, 4, 13, and 14, Godwin discloses that the first lateral portion and the second lateral portion have a thickness profile that causes the first lateral portion and the second lateral portion to bulge outwards from the concave receptacle (column 3, lines 5-15; Fig. 3).
Regarding claims 5 and 15, Godwin discloses that the heel prosthesis/article of footwear is made of a polymer (column 4, lines 27-29).

Claim(s) 1, 5-8, 11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill (US 2016/0198800).
Regarding claims 1 and 11, O’Neill discloses a heel prosthesis/article of footwear (pad), comprising: a back portion; a bottom portion; a first lateral portion; and a second lateral portion (as seen in annotated Fig. 3 below), wherein the back portion, the bottom portion, the first lateral portion, and the second lateral portion form a concave receptacle that is configured to adhere to or clip onto a heel of a person (paragraphs 0022, 0023, 0033, 0034; Fig. 2A, 2B, 3).

    PNG
    media_image1.png
    678
    466
    media_image1.png
    Greyscale

Regarding claims 5 and 15, O’Neill discloses that the heel prosthesis/article of footwear is made of a polysiloxane or polymer (paragraph 0028).
Regarding claims 6 and 16, O’Neill discloses that a surface of the concave receptacle is lined with an adhesive material (adhesive layer) (paragraphs 0022-0024).
Regarding claims 7 and 17, O’Neill discloses that the adhesive material is one of a pressure-sensitive adhesive, a heat-activated adhesive, or a moisture-activated adhesive (paragraph 0023).
Regarding claims 8 and 18, O’Neill discloses that the adhesive material is at least one of removable, reusable, or washable (paragraph 0023).
Claim(s) 1, 9, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helfet (US 2,821,032).
Regarding claims 1 and 11, Helfet discloses a heel prosthesis/article of footwear (heel seat S), comprising: a back portion (rear wall 4); a bottom portion (bottom wall 1); a first lateral portion (outer side wall 2 or inner side wall 3); and a second lateral portion (outer side wall 2 or inner side wall 3), wherein the back portion, the bottom portion, the first lateral portion, and the second lateral portion form a concave receptacle that is configured to adhere to or clip onto a heel of a person (column 3, lines 43-55; Fig. 1-7, 9).
Regarding claims 9 and 19, Helfet discloses that an overall thickness of the first lateral portion (inner side wall 3) is greater than an overall thickness of the second lateral portion (outer side wall 2) (at bulge 3C; column 4, lines 1-7; Fig. 6, 9).
Regarding claims 10 and 20, Helfet discloses that an overall thickness of the first lateral portion (outer side wall 2) is smaller than an overall thickness of the second lateral portion (inner side wall 3) (at bulge 3C; column 4, lines 1-7; Fig. 6, 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732